Citation Nr: 1412817	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-17 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Basic eligibility to nonservice-connected VA pension benefits.

2.  Entitlement to non-service-connected disability pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served in the Air Force National Guard from April 1957 to November 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2010 decisional letter of the Hartford RO.  In June 2013, the appellant and his sister testified at t Travel Board hearing before the undersigned; a transcript of this hearing is in the electronic ("Virtual VA") paperless file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to nonservice-connected pension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran had 90 days of active duty during the Vietnam era and is at least 65 years old.


CONCLUSION OF LAW

Basic eligibility for nonservice-connected pension benefits is established.  38 U.S.C.A. §§ 1513, 1521 (West 2002); 38 C.F.R. § 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulation ((38 U.S.C.A.§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012)) impose obligations on VA in terms of its duty to notify and assist claimants.  Because the law, and not the evidence, is dispositive in this case, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Criteria and Analysis

Nonservice-connected pension is payable to veterans of a period or period of wars because of nonservice-connected disability or age.  38 U.S.C.A. §§ 1513(a), 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2013).  The term "period of war" is defined by statute.  The applicable "period of war" in this instance is the Vietnam era, which began August 5, 1964 and ended May 7, 1975 for an individual who did not serve in Vietnam.  38 U.S.C.A. § 101(11) (West 2002); 38 C.F.R. § 3.2(f)(i) (2013).

The threshold service requirements for nonservice-connected pension are as follows: if the Veteran served for 90 days or more during a period of war; if the Veteran served during a period of war and was discharged from service due to a service-connected disability; if the Veteran served for a period of 90 consecutive days which began or ended during a period of war; or if the Veteran served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j) (West 2002).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The record shows the appellant served in the Air Force National Guard and information provided by National Personnel Records Service indicates his service only involved active duty for training purposes only.  Through testimony offered during a June 2013 hearing, the appellant and his representative contend that during the course of the appellant's service he had 90 days of consecutive service during a period of war and that service records show he was on active duty rather than on active duty for training (ACDUTRA).  

However, during his hearing the Veteran submitted service personnel records entitled "Air National Guard Officer Conn ANG Special Tours of AD 31 DYS".  These records indicate the Veteran had active duty from January 15, 1965 to February 14, 1965; February 24, 1965 to March 26, 1965; April 5, 1965 to May 5, 1965; May 15, 1965 to June 14, 1965; and June 24, 1965 to July 24, 1965.  Based on this evidence it appears the Veteran had special tours of active duty for 90 days or more during a period of war, which satisfies the service requirements for basic eligibility for nonservice-connected pension.

Based on the record and resolving doubt in the Veteran's favor, the Board finds that Veteran did serve on active duty during Vietnam era in 1965 as reflected in his personnel records.  The Veteran also meets the age requirement under 38 U.S.C.A. § 1513.

Accordingly, pursuant to law and regulation, the Veteran is considered to meet the basic eligibility requirements for nonservice-connected disability pension.  38 U.S.C.A. § 5107(b).  To this extent only, the appeal is granted.  



ORDER

Basic eligibility for nonservice-connected pension is established; to this extent the appeal is granted.


REMAND

Even when basic entitlement to nonservice-connected pension is granted, payments of pension benefits are subject to income limitation requirements.  See 38 C.F.R. §§ 3.3(a)(3)(v), 3.23 (2013).  Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3, 3.23.  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272 (2013).

The Veteran's claim received in May 2010 indicates his only income was from the Social Security Administration (SSA).  As it has been several years since this information was provided updated information is needed to include income from SSA.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide a detailed summary of his current household income and expenses, and as well summaries of his income and expenses for all years within the effective date of the grant of entitlement to nonservice-connected pension benefits assigned by the AOJ.  Send him an "Improved Pension Eligibility Verification Report" for the purpose of providing this information.

2.  Obtain income information from the SSA and associate that information with the claims file.

3.  After providing the Veteran adequate time to respond, and after conducting any further development deemed warranted, readjudicate the appeal.  The RO must specifically consider the Veteran's basic income eligibility for entitlement to nonservice-connected pension benefits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


